Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10, 14 & 27-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 15-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 01, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment entered on May 19, 2022 has addressed the claim objection set forth in the previous office action.  Claims 11-13, 26 & 30 have been cancelled.  Claims 1-10, 14-25 & 27-29 remain pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Pierre Campanac on May 23, 2022.
The application has been amended as follows: 
Claim 1 – Line 8:  Replace “a subterranean fluid” with --the subterranean fluid--;
Claim 1 – Lines 9-10:  Replace “a power fluid” with --the power fluid--;
Claim 1 – Line 14:  Replace “a pump motor” with --the pump motor--;
Claim 14 – Line 24:  Remove the term “that”; 
Claim 15 – Line 16:  Replace “change speed or torque” with --change the speed or torque--;
Claim 15 – Line 26:  Replace “a downstream side of a nozzle” with --the downstream side of the nozzle--;
Claim 15 – Line 28:  Remove the term “that”;
Claim 15 – Line 28:  Replace “a maximum” with --the maximum--;
Claim 15 – Line 28:  Replace “a minimum” with --the minimum--;
Claim 17 – Line 1:  Replace “producing subterranean” with --producing the subterranean--;
Claim 20 – Line 1:  Replace “changing” with --changing of the speed or torque of the surface pump--;
Claim 20 – Line 3:  Replace “a jet pressure” with --the jet pressure--;
Claim 20 – Line 4:  Replace “jet parameters” with --the jet pump parameters--;
Claim 21 – Line 1:  Replace “changing” with --changing of the speed or torque of the surface pump--;
Claim 21 – Line 4:  Replace “production rate” with --the production rate--;
Claim 21 – Line 12:  Replace “changing the pumping the power fluid” with --changing the pumping of the power fluid--;
Claim 22 – Lines 2-3:  Replace “a production relationship between a pump intake pressure and a jet pressure of the jet pump” with --the production relationship between the pump intake pressure and the jet pressure of the jet pump--;
Claim 23 – Line 1:  Replace “changing” with --changing of the speed or torque of the surface pump--;
Claim 23 – Line 3:  Replace “of pump intake pressure with jet pressure” with --of the pump intake pressure with the jet pressure--;
Claim 23 – Line 4:  Replace “of pump intake pressure with drive frequency” with --of the pump intake pressure with the drive frequency--;
Claim 23 – Line 8:  Replace “the intake based drive” with --the intake based optimum drive--;
Claim 23 – Line 10:  Replace “changing further comprises pumping the” with --further changing the pumping of the--;
Claim 23 – Line 11:  Remove “the production based optimum drive frequency,”;
Claim 23 – Line 12:  Replace “thereof” with --of the production based optimum drive frequency and the intake based optimum drive frequency--;
Claim 24 – Line 1:  Replace “changing” with --changing of the speed or torque of the surface pump--;
Claim 25 – Line 1:  Replace “changing” with --changing of the speed or torque of the surface pump--;
Claim 25 – Line 2:  Replace “a jet pressure” with --the jet pressure--;
Claim 25 – Line 7:  Replace “of jet pump intake pressure with jet pressure” with --of a jet pump intake pressure with the jet pressure--;
Claim 25 – Line 8:  Replace “of jet pump intake pressure with drive frequency” with --of the jet pump intake pressure with the drive frequency--;

Allowable Subject Matter
Claims 1-10, 14-25 & 27-29 have been amended and are now considered allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 14 is directed to a jet pump assembly for facilitating the production of subterranean fluid from a wellbore at a wellsite, where a pump driver is configured to change a speed or torque of a motor of a surface pump of the jet pump assembly based on the received various measured pumping parameters from one or more surface pump gauges, meters or sensors.  Claim 14 (as amended) further specifies how the pump driver is configured to determine either a first relationship between the production rate of the subterranean fluid and a jet pressure at a downstream side of a nozzle of the jet pump OR a second relationship between a pump intake pressure at an intake of the jet pump and the jet pressure at the downstream side of the nozzle of the jet pump AND the pump driver is further configured to selectively vary pumping of the power fluid into the wellbore to optimize production based on a target jet pressure at the downstream side of the nozzle of the jet pump that is determined based on either the first relationship or the second relationship, WHEREIN THE TARGET JET PRESSURE AT THE DOWNSTREAM SIDE OF THE NOZZLE OF THE JET PUMP THAT IS EITHER A MAXIMUM OF THE FIRST RELATIONSHIP OR A MINIMUM OF THE SECOND RELATIONSHIP.
Claim 15 is a method claim direct to the operation of the apparatus as disclosed in Claim 14, where Claim 15 has been amended to include the same allowable subject matter that was identified in Claim 14 (where the pump driver optimizes the production of the subterranean fluid based on either a maximum of the first relationship or a minimum of the second relationship to determine a target jet pressure at a downstream side of a nozzle of the jet pump, WHEREIN THE TARGET JET PRESSURE AT THE DOWNSTREAM SIDE OF THE NOZZLE OF THE JET PUMP IS EITHER A MAXIMUM OF THE FIRST RELATIONSHIP OR A MINIMUM OF THE SECOND RELATIONSHIP.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious having a jet pump system with such specific operation.
While references (like Tahmassebpur) were found that had a controller for modifying the pumps operation based on a pump curves defining the relationship between various operating parameters (i.e. pressure versus flow, inlet pressure versus outlet pressure, and/or flow versus pump power), see Paragraph 41, the examiner was not able to find any prior art that would specifically teach having the target pressure at the downstream side of the nozzle of the jet pump be either the maximum of the first relationship or a minimum of the second relationship (as outlined above) without relying on hindsight reconstruction.  
For these reasons, the examiner holds that Claims 1-10, 14-25 & 27-29 are allowable based on the results of the updated search & consideration performed in view of the latest set of claim amendments.

Response to Arguments
The applicant’s arguments entered on May 19, 2022 have been fully considered.
The examiner agrees that the amendments to the claims have addressed the claim objection set forth in the previous office action AND would put the claims into condition for allowance.  The examiner also agrees that with the amendment of Claim 15 to include the previously identified allowable subject matter would make those claims eligible for rejoinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BRUNJES/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746